DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, there is no cited art that discloses, a transformer, an RF signal, a plurality of negative level shifter circuits, a plurality of pass gate circuits, a signal-path selection circuit for each pass gate, a control signal for each pass gate having a non-zero voltage and non-zero voltage with an opposite polarity in a first and second state, respectively and first and second resistors connected and operative as recited in claim 1 and “wherein during the second state of the control signal, the second transistor is in an on state to couple the gate of the first transistor to ground via a capacitor to cause the first transistor to remain in an off state at least when an RF signal is present at the first node to provide the RF signal isolation”.
There is no cited art that discloses the second transistor being on to connect the gate of the first transistor to ground via a capacitor to cause the first transistor to remain off and provide isolation in the second state and further being connected and operative with the additional circuitry of claim 1. 
With respect to claims 4-6 and 10-16, there is no cited art that discloses, a transformer, a signal for transmission, a plurality of pass gate circuits having first, second and third nodes receiving the signals as recited in claim 4, wherein the signals 
wherein the second state of the control signal includes the non-zero voltage with a polarity opposite the non-zero voltage of the first state;
wherein a first pass gate circuit includes a first transistor; 
wherein the second node of the first pass gate circuit includes a control node of the first transistor; 
wherein the first pass gate circuit includes a second transistor, the second transistor having a control node, and first and second switch nodes;
 wherein the first switch node of the second transistor is coupled to the second node; and
 wherein the control node of the second transistor is coupled to a reference voltage, the reference voltage having a value between the non-zero voltage of the first state and the non-zero voltage of the second state.”
There is no cited art that discloses a first pass gate circuit having the first and second transistors connected and operative as claimed and the control node of the second transistor being coupled to a reference voltage having a value between non-zero voltages of the first and second states.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849